       Case 1:14-cv-03432-SCJ Document 328 Filed 10/05/18 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JAMIE LEE ANDREWS, as                    *
Surviving Spouse of                      *
MICAH LEE ANDREWS, Deceased,             *     CIVIL ACTION FILE
and JAMIE LEE ANDREWS, as                *
Administrator of the Estate of           *     NO.1:14-CV-3432-SCJ
MICAH LEE ANDREWS, Deceased,             *
      Plaintiff,                         *
                                         *
v.                                       *
                                         *
AUTOLIV JAPAN, LTD.,                     *
                                         *
      Defendant.                         *


 PLAINTIFF’S OBJECTIONS TO DOCUMENTS LISTED IN EXHIBIT A
    TO AUTOLIV JAPAN, LTD.’S SUBPOENA THAT ARE TO BE
  PRODUCED AT THE DEPOSITION OF DR. MARIUSZ ZIEJEWSKI


      Plaintiff hereby files the following objections to the documents requested to

be produced at the deposition of Dr. Mariusz Ziejewski.

1.    A copy of the witness’s entire file regarding this lawsuit and the
witness’s work on behalf of Plaintiff, including, but not limited to, all
documents supporting his opinions in this lawsuit and any notes made
concerning this lawsuit;

RESPONSE:

      Dr. Ziejewski objects to this request as beyond the scope of expert discovery

allowed under the Federal Rules of Civil Procedure. Specifically, Fed. R. Civ. P.
        Case 1:14-cv-03432-SCJ Document 328 Filed 10/05/18 Page 2 of 8




26(b)(4)(B) and (C) protect disclosure of draft reports and expert disclosures

regardless of the form in which the draft is recorded and disclosure of

communications between Dr. Ziejewski and Plaintiff’s counsel except to the extent

that such communications (i) relate to compensation for the expert's study or

testimony; (ii) identify facts or data that the party's attorney provided and that the

expert considered in forming the opinions to be expressed; or (iii) identify

assumptions that the party's attorney provided and that the expert relied on in

forming the opinions to be expressed.

2.    All correspondence, including, but not limited to, physical documents
and electronic correspondence, as well as any documentation of telephonic
communications, between the witness and/or the witness’s office and
Plaintiff’s counsel that relate to (i) compensation for the witness’s study or
testimony; (ii) facts or data that Plaintiff’s counsel provided and that the
witness considered in forming his opinions; and/or (iii) assumptions that
Plaintiff’s counsel provided and that the witness relied on in forming his
opinions in this lawsuit;

RESPONSE:

      Dr. Ziejewski objects to this request as written, because it is unclear and may

be beyond the scope of expert discovery allowed under the Federal Rules of Civil

Procedure. Specifically, Fed. R. Civ. P. 26(b)(4)(B) and (C) protect disclosure of

draft reports and expert disclosures regardless of the form in which the draft is

recorded and disclosure of communications between Dr. Ziejewski and Plaintiff’s

counsel except to the extent that such communications (i) relate to compensation

                                           2
        Case 1:14-cv-03432-SCJ Document 328 Filed 10/05/18 Page 3 of 8




for the expert's study or testimony; (ii) identify facts or data that the party's

attorney provided and that the expert considered in forming the opinions to be

expressed; or (iii) identify assumptions that the party's attorney provided and that

the expert relied on in forming the opinions to be expressed. Pursuant to the Rules,

Dr. Ziejewski will produce communications that (i) relate to compensation for the

expert's study or testimony; (ii) identify facts or data that the party's attorney

provided and that the expert considered in forming the opinions to be expressed; or

(iii) identify assumptions that the party's attorney provided and that the expert

relied on in forming the opinions to be expressed.

3.    Any and all photographs, videos, and documents, including, but not
limited to, all reports, physical models, data, compilations of data, charts,
graphs, and programs, that the witness prepared, studied, reviewed, or relied
upon in forming any of his opinions in connection with this lawsuit;

RESPONSE:

      Dr. Ziejewski objects to this request as beyond the scope of expert discovery

allowed under the Federal Rules of Civil Procedure. Specifically, Fed. R. Civ. P.

26(b)(4)(B) and (C) protect disclosure of draft reports and expert disclosures

regardless of the form in which the draft is recorded and disclosure of

communications between Dr. Ziejewski and Plaintiff’s counsel except to the extent

that such communications (i) relate to compensation for the expert's study or

testimony; (ii) identify facts or data that the party's attorney provided and that the

                                            3
        Case 1:14-cv-03432-SCJ Document 328 Filed 10/05/18 Page 4 of 8




expert considered in forming the opinions to be expressed; or (iii) identify

assumptions that the party's attorney provided and that the expert relied on in

forming the opinions to be expressed. Dr. Ziejewski will provide all other

responsive documents in his file.

4.    A copy of every article, publication, or textbook to which the witness
has referred in forming any of the opinions expressed or to be expressed by
said witness;

RESPONSE:

      Dr. Ziejewski will provide documents contained within his file that are

responsive to this request.

5.     Copies of all records, data compilations, notes, analyses, consultation
reports, and other work products of the witness relating to Plaintiff, or to any
issue in this lawsuit; and

RESPONSE:

      Dr. Ziejewski objects to this request as beyond the scope of expert discovery

allowed under the Federal Rules of Civil Procedure. Specifically, Fed. R. Civ. P.

26(b)(4)(B) and (C) protect disclosure of draft reports and expert disclosures

regardless of the form in which the draft is recorded and disclosure of

communications between Dr. Ziejewski and Plaintiff’s counsel except to the extent

that such communications (i) relate to compensation for the expert's study or

testimony; (ii) identify facts or data that the party's attorney provided and that the


                                           4
        Case 1:14-cv-03432-SCJ Document 328 Filed 10/05/18 Page 5 of 8




expert considered in forming the opinions to be expressed; or (iii) identify

assumptions that the party's attorney provided and that the expert relied on in

forming the opinions to be expressed.

6.   Copies of all invoices for services rendered to Plaintiff’s counsel in this
lawsuit.

RESPONSE:

      Dr. Ziejewski will provide documents responsive to this request.


      Respectfully submitted this 5th day of October, 2018.

                                BUTLER WOOTEN & PEAK LLP


                                BY: s/ Tedra L. Cannella
                                JAMES E. BUTLER, JR.
                                  jim@butlerwooten.com
                                  Georgia Bar No. 099625
                                TEDRA L. CANNELLA
                                  tedra@butlerwooten.com
                                  Georgia Bar No. 881085
                                RORY A. WEEKS
                                  rory@butlerwooten.com
                                  Georgia Bar No. 113491
                                2719 Buford Highway
                                Atlanta, Georgia 30324
                                (404) 321-1700
                                (404) 32101713 Fax




                                          5
Case 1:14-cv-03432-SCJ Document 328 Filed 10/05/18 Page 6 of 8




                      BALLARD & FEAGLE, LLP

                      WILLIAM L. BALLARD
                        bill@ballardandfeagle.com
                        Georgia Bar No. 035625
                      GREGORY R. FEAGLE
                        greg@ballardandfeagle.com
                        Georgia Bar No. 256913
                      Building One, Suite 100
                      4200 Northside Parkway NW
                      Atlanta, GA 30327
                      (404) 873-1220

                      ATTORNEYS FOR PLAINTIFF




                              6
       Case 1:14-cv-03432-SCJ Document 328 Filed 10/05/18 Page 7 of 8




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rules 5.1(B) and 7.1(D), I hereby certify that the

foregoing filing complies with the applicable font and size requirements and is

formatted in Times New Roman, 14-point font.



                                      s/ Tedra L. Cannella
                                      JAMES E. BUTLER, JR.
                                        jim@butlerwooten.com
                                        Georgia Bar No. 099625
                                      TEDRA L. CANNELLA
                                        tedra@butlerwooten.com
                                        Georgia Bar No. 881085
                                      RORY A. WEEKS
                                        rory@butlerwooten.com
                                        Georgia Bar No. 113491
                                      2719 Buford Highway
                                      Atlanta, Georgia 30324
                                      (404) 321-1700
                                      (404) 32101713 Fax
       Case 1:14-cv-03432-SCJ Document 328 Filed 10/05/18 Page 8 of 8




                        CERTIFICATE OF SERVICE

        This is to certify that on October 5, 2018, I electronically filed
PLAINTIFF’S OBJECTIONS TO DOCUMENTS LISTED IN EXHIBIT A TO
AUTOLIV JAPAN, LTD.’S SUBPOENA THAT ARE TO BE PRODUCED AT
THE DEPOSITION OF DR. MARIUSZ ZIEJEWSKI with the Clerk of the Court
using the CM/ECF system which will automatically send email notification of such
filing to the following attorneys of record:


                            Douglas G. Scribner, Esq.
                           Jenny A. Mendelsohn, Esq.
                            William J. Repko III, Esq.
                               Alston & Bird LLP
                              One Atlantic Center
                           1201 West Peachtree Street
                            Atlanta, GA 30309-3424


      This 5th day of October, 2018.


                                       BY: s/ Tedra L. Cannella
                                       JAMES E. BUTLER, JR.
                                         jim@butlerwooten.com
                                         Georgia Bar No. 099625
                                       TEDRA L. CANNELLA
                                         tedra@butlerwooten.com
                                         Georgia Bar No. 881085
                                       RORY A. WEEKS
                                         rory@butlerwooten.com
                                         Georgia Bar No. 113491
                                       2719 Buford Highway
                                       Atlanta, Georgia 30324
                                       (404) 321-1700
                                       (404) 32101713 Fax
